UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period:October 31, 2011 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: (Class A: AAFAX) (Class I: AAFIX) ANNUAL REPORT October 31, 2011 361Absolute Alpha Fund a series of the Investment Managers Series Trust Table of Contents Commentary 1 Schedule of Investments 4 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 17 Statement of Cash Flows 18 Financial Highlights 19 Notes to Financial Statements 21 Report of Independent Registered Public Accounting Firm 29 Fund Expenses 30 Supplemental Information 31 This report and the financial statements contained herein are provided for the general information of the shareholders of the 361 Absolute Alpha Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Commentary - 361 Absolute Alpha Fund For the ten months ending October 31, 2011 the 361 Absolute Alpha Class I shares lost 2.40%. By comparison, the HFRX Global Hedge Fund index declined by 7.68%, while the S&P 500 index gained 1.28%. During the first 5 months of the year, we made adjustments to the manager lineup, primarily adding new managers and strategies. As a result, the current manager lineup was finalized towards the end of May. The bulk of the Fund’s underperformance relative to the S&P 500 occurred during this period. From May through October, the Fund is down 1.11%, while the HFRX Global Hedge Fund index declined by 7.19% and the S&P 500 declined by 6.05%. While we are not happy about the slight loss, we are very encouraged by the 500 to 600 basis point outperformance relative to our benchmarks. For the latest quarter, the Fund’s outperformance was due primarily to the fact that we carried significantly less volatility than our benchmarks. In addition, our tactical models were additive during the quarter. Finally, in spite of a negative market environment, 4 of our 9 external managers added positive results net of their hedge. As noted above, we spent the first few months of the year making adjustments to the manager lineup. Upon launch, we implemented the long portfolio with a number of mutual funds which were viewed as temporary solutions until we were able to negotiate acceptable terms with various separate account managers. Four managers went through the proxy process for addition as sub-advisors and were approved in the third quarter. We were able to implement these strategies early using model portfolios. Morgan Dempsey and Elessar model portfolios were implemented in late February. We added the NewSouth model at the end of March and the SouthernSun model in mid-April. Elessar, NewSouth and SouthernSun model portfolios were transferred to each manager when they were approved through the proxy process.We will seek to transfer Morgan Dempsey to the manager at a later date.Finally, we added an international growth manager, WCM, through a model portfolio in mid-April and an international value manager, RCB, also through a model portfolio at the end of May. These additions brought the total number of external managers to nine. We are quite comfortable with the current lineup and do not anticipate any changes in the near future. The latest quarter ending October 31, 2011 witnessed massive volatility in risk assets. August and September were very difficult months while October witnessed outsized gains. During this period, the S&P 500 had a peak to trough drawdown of approximately 15% while hedge funds had a drawdown of approximately 7%. Conversely, the Fund experienced a maximum drawdown of approximately 3% over the same period and is close to making up the decline. The strategy we employ is designed with the intent to give investors a more stable ride and we believe the Fund more than exemplified this feature during the quarter. We believe equity markets will continue to be very volatile going forward giving our market neutral strategy an opportunity to provide a good diversification tool for our shareholders. Past performance is not indicative of future results.The Fund may experience overlapping security transactions, which may lead to higher transaction expenses compared to a Fund using a single investment management style. Investing in ETFs may involve duplication of advisory fees and certain other expenses. In addition, exposure to the commodities markets may subject the Fund to greater volatility than investments in traditional securities. Further, the value of the equity securities held by the Fund may fall due to general market and economic conditions. The Fund’s performance may also be influenced by political, social and economic factors affecting investments in foreign markets, including exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. 1 Emerging markets tend to be more volatile than the markets of more mature economies. The securities of small cap companies may be subject to more abrupt or erratic market movements; trading may be more erratic or have lower volume than securities of larger companies. Fixed income securities are subject to the risk that securities could lose value because of interest rate, inflation and credit changes. Derivatives can be highly volatile, illiquid and difficult to value, and change in the value of a derivative held by the Fund may not correlate with the underlying instrument or the Fund’s other investments. The Fund may make short sales, which may expose the Fund to the risk that it will be required to “cover” the short position at a time when the underlying instrument has appreciated value, thus resulting in a loss to the Fund. The use of leverage may further magnify the Fund’s gains or losses. 2 361 Absolute Alpha Fund FUND PERFORMANCE AND SUMMARY at October 31, 2011 This graph compares a hypothetical $1,000,000 investment in the Fund's Institutional Class shares, made at its inception with a similar investment in the HFRX Global Hedge Index. Results include the reinvestment of all dividends and capital gains. The HFRX Global Hedge Index is designed to be representative of the overall composition of the hedge fund universe. It is comprised of all eligible hedge fund strategies; including but not limited to convertible arbitrage, distressed securities, equity hedge, equity market neutral, even driven, macro, merger arbitrage, and relative value arbitrage.The strategies are asset weighted based on the distribution of assets in the hedge fund industry. This index does not reflect expenses, fees or sales charge, which would lower performance. This index is unmanaged and it is not possible to invest in an index. Total Returns as of October 31, 2011 Share Class 3 Months 6 Months Since Inception* At NAV Class A -1.68% -1.48% -0.30% Class I -1.61% -1.31% -2.40% With Maximum Sales Load Class A -7.34% -7.17% -6.03% Class I -1.61% -1.31% -2.40% HFRX Global Hedge Index -5.59% -8.48% -7.68% * Inception date 12/31/10. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Gross and net expense ratios for Class A shares are 3.13% and 3.08%, respectively.Gross and net expense ratios for the Class I shares are 2.88% and 2.83%, respectively, which are the amounts stated in the current prospectus as of the date of this report. The contractual fee waivers are in effect until December 31, 2011. The total returns of individual share classes will differ due to varying expenses between the classes.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's total returns reflect payment of the maximum sales charge of 5.75%.Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 3 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS – 82.3% CONSUMER STAPLES – 8.0% Bunge Ltd. $ Cal-Maine Foods, Inc.1 Cia de Bebidas das Americas - ADR1 Coca-Cola Enterprises, Inc.1 Coca-Cola Femsa S.A.B. de C.V. - ADR1 Darling International, Inc.*1 Diageo PLC - ADR1 Flowers Foods, Inc.1 Heineken N.V. - ADR1 Herbalife Ltd.1 Imperial Tobacco Group PLC - ADR1 Inter Parfums, Inc.1 J&J Snack Foods Corp.1 L'Oreal S.A. - ADR1 Lancaster Colony Corp.1 Nestle S.A. - ADR1 Reckitt Benckiser Group PLC - ADR1 Ruddick Corp.1 Safeway, Inc.1 Sanderson Farms, Inc.1 Smithfield Foods, Inc.*1 Tesco PLC - ADR1 Tootsie Roll Industries, Inc.1 Wal-Mart de Mexico S.A.B. de C.V. - ADR1 WD-40 Co.1 Weis Markets, Inc.1 Whole Foods Market, Inc.1 CONSUMER DISCRETIONARY – 13.1% American Greetings Corp. - Cl. A1 ANN, Inc.*1 Arcos Dorados Holdings, Inc. - Cl. A1 Autoliv, Inc.1 AutoZone, Inc.*1 Big Lots, Inc.*1 Buckle, Inc.1 Cabela's, Inc.*1 Callaway Golf Co.1 Cie Financiere Richemont S.A. - ADR1 Cie Generale des Etablissements Michelin - ADR1 Cinemark Holdings, Inc.1 Columbia Sportswear Co1 Esprit Holdings Ltd. - ADR1 4 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS (Continued) CONSUMER DISCRETIONARY (Continued) Foot Locker, Inc.1 $ Gannett Co., Inc.1 HSN, Inc.1 Iconix Brand Group, Inc.*1 International Speedway Corp. - Cl. A1 J.C. Penney Co., Inc.1 Jack in the Box, Inc.*1 Johnson Outdoors, Inc. - Cl. A*1 JOS A Bank Clothiers, Inc.*1 Koss Corp.1 Lacrosse Footwear, Inc.1 Lakeland Industries, Inc.*1 Leapfrog Enterprises, Inc.*1 Li & Fung Ltd. - ADR1 LVMH Moet Hennessy Louis Vuitton S.A. - ADR1 Macy's, Inc.1 Marcus Corp.1 McDonald's Corp.1 Mohawk Industries, Inc.*1 Monarch Casino & Resort, Inc.*1 Newell Rubbermaid, Inc.1 Polaris Industries, Inc.1 Ross Stores, Inc.1 Scripps Networks Interactive, Inc. - Cl. A1 Service Corp. International1 Steiner Leisure Ltd.*1 Sturm Ruger & Co., Inc.1 Thor Industries, Inc.1 Toyota Motor Corp. - ADR1 Tractor Supply Co.1 TRW Automotive Holdings Corp.*1 Value Line, Inc.1 Wyndham Worldwide Corp.1 ENERGY – 6.6% Basic Energy Services, Inc.*1 Bill Barrett Corp.*1 Chevron Corp.1 Core Laboratories N.V.1 Dawson Geophysical Co.*1 Dresser-Rand Group, Inc.*1 Dril-Quip, Inc.*1 Ensco PLC - ADR1 5 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS (Continued) ENERGY (Continued) Gulf Island Fabrication, Inc.1 $ Gulfmark Offshore, Inc. - Cl. A*1 Key Energy Services, Inc.*1 Lufkin Industries, Inc.1 National Oilwell Varco, Inc.1 Newfield Exploration Co.*1 Noble Corp.*1 Oil States International, Inc.*1 Petroquest Energy, Inc.*1 Plains Exploration & Production Co.*1 SM Energy Co.1 Tidewater, Inc.1 Total S.A. - ADR1 Unit Corp.*1 Valero Energy Corp. Weatherford International Ltd.*1 FINANCIALS – 13.1% ACE Ltd.1 Affiliated Managers Group, Inc.*1 Aflac, Inc.1 Alterra Capital Holdings Ltd.1 American Equity Investment Life Holding Co.1 Argo Group International Holdings Ltd.1 Arthur J. Gallagher & Co.1 Bar Harbor Bankshares1 Barclays PLC - ADR1 Brookfield Asset Management, Inc. - Cl. A1 Capital One Financial Corp.1 Cardinal Financial Corp.1 Community Trust Bancorp, Inc.1 Corporate Office Properties Trust - REIT1 Cullen/Frost Bankers, Inc.1 DBS Group Holdings Ltd. - ADR1 Delphi Financial Group, Inc. - Cl. A1 Deutsche Bank A.G.1 Discover Financial Services1 Erie Indemnity Co. - Cl. A1 First Financial Bancorp1 First of Long Island Corp.1 FirstMerit Corp.1 HCC Insurance Holdings, Inc.1 Home Properties, Inc. - REIT1 6 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS (Continued) FINANCIALS (Continued) Howard Hughes Corp.*1 $ HSBC Holdings PLC - ADR1 Iberiabank Corp.1 Infinity Property & Casualty Corp.1 Jones Lang LaSalle, Inc.1 KBW, Inc.1 Knight Capital Group, Inc. - Cl. A*1 Lazard Ltd. - Cl. A1 LTC Properties, Inc. - REIT1 Mack-Cali Realty Corp. - REIT1 MB Financial, Inc.1 Meadowbrook Insurance Group, Inc.1 Orrstown Financial Services, Inc.1 Provident Financial PLC1 Prudential Financial, Inc.1 Ramco-Gershenson Properties Trust - REIT1 RLI Corp.1 Selective Insurance Group, Inc.1 StanCorp Financial Group, Inc.1 Swiss Re A.G. - ADR*1 Texas Capital Bancshares, Inc.*1 Tower Group, Inc.1 U.S. Bancorp1 UMB Financial Corp.1 United Bankshares, Inc.1 Unum Group1 Validus Holdings Ltd.1 Walter Investment Management Corp.1 Westfield Group - ADR1 Willis Group Holdings PLC1 HEALTH CARE – 6.9% Aetna, Inc.1 Atrion Corp.1 Bio-Rad Laboratories, Inc. - Cl. A*1 Cardinal Health, Inc.1 Centene Corp.*1 Covidien PLC1 Genomic Health, Inc.*1 ICU Medical, Inc.*1 Magellan Health Services, Inc.*1 Merit Medical Systems, Inc.*1 Mettler-Toledo International, Inc.*1 7 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Novartis A.G. - ADR1 $ Novo Nordisk A/S - ADR1 Par Pharmaceutical Cos., Inc.*1 Pfizer, Inc. PSS World Medical, Inc.*1 Shire PLC - ADR1 Span-America Medical Systems, Inc.1 Teleflex, Inc.1 Teva Pharmaceutical Industries Ltd. - ADR1 Thermo Fisher Scientific, Inc.*1 Utah Medical Products, Inc.1 VCA Antech, Inc.*1 West Pharmaceutical Services, Inc.1 INDUSTRIALS – 17.3% ABB Ltd. - ADR*1 Actuant Corp. - Cl. A1 AGCO Corp.*1 Apogee Enterprises, Inc.1 Astec Industries, Inc.*1 Atlas Air Worldwide Holdings, Inc.*1 Badger Meter, Inc.1 Barnes Group, Inc.1 Canadian National Railway Co.1 Carlisle Cos., Inc.1 Chicago Bridge & Iron Co. N.V.1 CLARCOR, Inc.1 Columbus McKinnon Corp.*1 Corrections Corp. of America*1 CPI Aerostructures, Inc.*1 Cubic Corp.1 Dolan Co.*1 Ducommun, Inc.1 Espey Manufacturing & Electronics Corp.1 Experian PLC - ADR1 FANUC Corp. - ADR1 Flowserve Corp.1 Gardner Denver, Inc.1 Gorman-Rupp Co.1 Graham Corp.1 Granite Construction, Inc.1 Hardinge, Inc.1 Hubbell, Inc. - Cl. B1 8 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS (Continued) INDUSTRIALS (Continued) IDEX Corp.1 $ Insteel Industries, Inc.1 ITT Corp.1 John Bean Technologies Corp.1 Joy Global, Inc.1 KBR, Inc.1 Key Technology, Inc.*1 Kirby Corp.*1 Koninklijke Philips Electronics N.V.1 Kratos Defense & Security Solutions, Inc.*1 LB Foster Co. - Cl. A1 Lincoln Electric Holdings, Inc.1 LS Starrett Co. - Cl. A1 LSI Industries, Inc.1 Marten Transport Ltd.1 MasTec, Inc.*1 Mfri, Inc.*1 Mine Safety Appliances Co.1 MSC Industrial Direct Co. - Cl. A1 National Presto Industries, Inc.1 Nordson Corp.1 Orbital Sciences Corp.*1 Pentair, Inc.1 Powell Industries, Inc.*1 Republic Services, Inc.1 Ryder System, Inc.1 SGS S.A. - ADR1 SIFCO Industries, Inc.1 Sterling Construction Co., Inc.*1 Sun Hydraulics Corp.1 Tennant Co.1 Timken Co.1 Titan International, Inc.1 Trinity Industries, Inc.1 URS Corp.*1 W.W. Grainger, Inc.1 Werner Enterprises, Inc.1 INFORMATION TECHNOLOGY – 8.8% Actuate Corp.*1 Acxiom Corp.*1 Anixter International, Inc.*1 Apple, Inc.*1 9 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS (Continued) INFORMATION TECHNOLOGY (Continued) ARM Holdings PLC - ADR1 $ Baidu, Inc. - ADR*1 Broadridge Financial Solutions, Inc.1 Cabot Microelectronics Corp.*1 CACI International, Inc. - Cl. A*1 CTS Corp.1 Daktronics, Inc.1 Fiserv, Inc.*1 Google, Inc. - Cl. A* Infosys Ltd. - ADR1 Intel Corp.1 Intuit, Inc.1 Jabil Circuit, Inc.1 Littelfuse, Inc.1 LTX-Credence Corp.*1 Mantech International Corp. - Cl. A1 Mastercard, Inc. - Cl. A1 Micrel, Inc.1 Microsemi Corp.*1 MKS Instruments, Inc.1 MTS Systems Corp.1 National Instruments Corp.1 NICE Systems Ltd. - ADR*1 Parametric Technology Corp.*1 Park Electrochemical Corp.1 Synaptics, Inc.*1 Syntel, Inc.1 Taiwan Semiconductor Manufacturing Co., Ltd. - ADR1 TeleCommunication Systems, Inc. - Cl. A*1 Telefonaktiebolaget LM Ericsson - ADR1 ValueClick, Inc.*1 Western Union Co.1 MATERIALS – 5.9% Anglo American PLC - ADR Aptargroup, Inc.1 Balchem Corp.1 Buckeye Technologies, Inc.1 Carpenter Technology Corp.1 Eagle Materials, Inc.1 EI du Pont de Nemours & Co.1 FMC Corp.1 Hawkins, Inc.1 10 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value COMMON STOCKS (Continued) MATERIALS (Continued) Innospec, Inc.*1 $ Intrepid Potash, Inc.*1 KMG Chemicals, Inc.1 Materion Corp.*1 MeadWestvaco Corp.1 Novozymes A/S - ADR1 Potash Corp. of Saskatchewan, Inc.1 Rock-Tenn Co. - Cl. A1 Sensient Technologies Corp.1 Stepan Co.1 Synalloy Corp.1 Walter Energy, Inc.1 Worthington Industries, Inc.1 Zep, Inc.1 TELECOMMUNICATION SERVICES – 0.9% Chunghwa Telecom Co., Ltd. - ADR1 NII Holdings, Inc.*1 Tim Participacoes S.A. - ADR1 Verizon Communications, Inc.1 UTILITIES – 1.7% AES Corp.*1 Duke Energy Corp.1 Great Plains Energy, Inc.1 IDACORP, Inc.1 OGE Energy Corp.1 Westar Energy, Inc.1 TOTAL COMMON STOCKS (Cost $24,644,440) EXCHANGE TRADED PORTFOLIOS – 9.3% Guggenheim China All-Cap ETF1 Guggenheim China Small Cap ETF1 iShares Barclays 1-3 Year Credit Bond Fund - ETF1 iShares Barclays 1-3 Year Treasury Bond Fund - ETF1 iShares Barclays MBS Bond Fund - ETF1 iShares MSCI Australia Index Fund - ETF1 iShares MSCI Hong Kong Index Fund - ETF1 iShares MSCI Japan Index Fund - ETF iShares MSCI Philippines Investable Market Index Fund - ETF1 11 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 Number of Shares Value EXCHANGE TRADED PORTFOLIOS (Continued) iShares MSCI Singapore Index Fund - ETF1 $ iShares MSCI South Korea Index Fund - ETF1 iShares MSCI Taiwan Index Fund - ETF1 iShares MSCI Thailand Index Fund - ETF1 Market Vectors Indonesia Index ETF1 PIMCO 1-5 Year U.S. TIPS Index Fund - ETF1 PIMCO Enhanced Short Maturity Strategy Fund - ETF1 Rydex S&P 500 Pure Growth ETF1 Rydex S&P 500 Pure Value ETF1 WisdomTree India Earnings Fund - ETF1 TOTAL EXCHANGE TRADED PORTFOLIOS (Cost $2,647,502) OTHER POOLED INVESTMENT VEHICLES – 0.8% MW GaveKal Asian Opportunities UCITS Fund - Cl. A*2 TOTAL OTHER POOLED INVESTMENT VEHICLES (Cost $250,029) SHORT-TERM INVESTMENTS – 4.3% Fidelity Institutional Money Market Fund, 0.15%3 TOTAL SHORT-TERM INVESTMENTS (Cost $1,247,674) TOTAL INVESTMENTS – 96.7% (Cost $28,789,645) Other Assets in Excess of Liabilities – 3.3% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (87.3)% EXCHANGE TRADED PORTFOLIOS – (87.3)% ) iShares MSCI EAFE Index Fund - ETF ) ) iShares MSCI Emerging Markets Index Fund - ETF ) ) iShares Russell 2000 Index Fund - ETF ) ) iShares Russell 2000 Value Index Fund - ETF ) ) iShares Russell Midcap Index Fund - ETF ) ) SPDR S&P rust - ETF ) ) SPDR S&P MidCap rust - ETF ) ) Vanguard MSCI Emerging Markets ETF ) TOTAL EXCHANGE TRADED PORTFOLIOS (Proceeds $26,741,912) $ ) TOTAL SECURITIES SOLD SHORT (Proceeds $26,741,912) $ ) 12 361° Absolute Alpha Fund SCHEDULE OF INVESTMENTS As of October 31, 2011 ADR – American Depository Receipt ETF – Exchange Traded Fund PLC – Public Limited Company REIT – Real Estate Investment Trusts UCITS – Undertakings for Collective Investment in Transferrable Securities * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short.The aggregate value of segregated securities is $24,536,338. 2 Fair valued under direction of the Board of Trustees.The aggregate value of such investments is 0.8% of net assets. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 13 361° Absolute Alpha Fund SUMMARY OF INVESTMENTS As of October 31, 2011 Security Type/Sector Percent of Total Net Assets Common Stocks Industrials 17.3% Consumer Discretionary 13.1% Financials 13.1% Information Technology 8.8% Consumer Staples 8.0% Health Care 6.9% Energy 6.6% Materials 5.9% Utilities 1.7% Telecommunication Services 0.9% Total Common Stocks 82.3% Exchange Traded Portfolios 9.3% Other Pooled Investment Vehicles 0.8% Short-Term Investments 4.3% Total Investments 96.7% Other Assets in Excess of Liabilities 3.3% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 14 361°Absolute Alpha Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2011 Assets: Investments in securities, at value (cost $28,789,645) $ Cash Cash deposited with broker for securities sold short and futures Receivables: Investment securities sold Fund shares sold Dividends and interest From Custodian From Advisor Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $26,741,912) Payables: Investment securities purchased Fund shares redeemed Dividend expense on securities sold short Interest on securities sold short Administration fees Shareholder Servicing Plan (Note 8) Chief Compliance Officer fees Distribution Plan - Class A (Note 7) Fund accounting fees Transfer agent fees Custody fees Trustees fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments, futures, options and securities sold short ) Net unrealized appreciation (depreciation) on: Investments ) Futures ) Securities sold short Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price Maximum sales charge (5.75%* of offering price) Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ See accompanying Notes to Financial Statements. 15 361°Absolute Alpha Fund STATEMENT OF OPERATIONS For the Period December 31, 2010* to October 31, 2011 Investment Income: Dividends (net of foreign withholding taxes of $3,126) $ Interest Total investment income Expenses: Advisory fees Shareholder Servicing Plan (Note 8) Distribution fees - Class A (Note 7) Transfer agent fees Fund accounting fees Administration fees Registration fees Custody fees Offering costs Legal fees Audit fees Miscellaneous Shareholder reporting fees Chief compliance officer fees Trustees' fees and expenses Total expenses Advisory fees waived ) Interest expense Dividends on securities sold short Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Investments, Futures, Purchased Options, Securities Sold Short and Written Options: Net realized gain (loss) on: Investments ) Futures Purchased options Securities sold short ) Written options ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments ) Futures ) Securities sold short Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments, futures, purchased options, securities sold short and written options Net Decrease in Net Assets from Operations $ ) *Commencement of Operations See accompanying Notes to Financial Statements. 16 361°Absolute Alpha Fund STATEMENT OF CHANGES IN NET ASSETS For the Period December 31, 2010* to October 31, 2011 Increase in Net Assets from: Operations: Net investment loss $ ) Net realized loss on investments, futures, purchased options, securities sold short and written options ) Net change in unrealized appreciation/depreciation on investments, futures and securities sold short Net decrease in net assets resulting from operations ) Capital Transactions: Net proceeds from shares sold: Class A Class I Cost of shares repurchased: Class A ) 1 Class I ) 2 Net increase in net assets from capital transactions Total increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment income $ Capital Share Transactions: Shares sold: Class A Class I Shares repurchased: Class A ) Class I ) Net increase in capital share transactions * Commencement of operations. 1 Net of redemption fee proceeds of $557. 2 Net of redemption fee proceeds of $1. See accompanying Notes to Financial Statements. 17 361°Absolute Alpha Fund STATEMENT OF CASH FLOWS For the Period December 31, 2010* thru October 31, 2011 Increase/(Decrease) in Cash Cash flows provided by/ (used for) operating activities: Net increase in net assets resulting from operations $ ) Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) Purchase of short-term investment, net ) Increase in deposits with brokers for short sales ) Increase in dividends payables on securities sold short Increase in interest payable on securities sold short Increase in dividends and interest receivables ) Increase in receivables for securities sold ) Increase in other assets ) Increase in payables for securities purchased Increase in accrued expenses Net realized loss on investments Net change in unrealized appreciation/depreciation on securities ) Net cash used for operating activities ) Cash flows provided by / (used for) financing activities: Proceeds from sale of shares Redemption of shares, net of redemption fees ) Net cash provided by financing activities Net Increase in Cash Cash: Beginning balance - Ending balance $ * Commencement of operations. See accompanying Notes to Financial Statements. 18 361°Absolute Alpha Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout the period. For the Period December 31, 2010* to October 31, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss ) 1 Net realized and unrealized gain on investments Total from investment operations ) Redemption fee proceeds Net asset value, end of period $ Total return2 )% 3 Ratios and Supplemental Data: Net assets, end of period (in 000s) $ Ratio of expenses to average net assets: Before fees waived % 4, 5 After fees waived % 4, 5 Ratio of net investment loss to average net assets: Before fees waived )% 4, 6 After fees waived )% 4, 6 Portfolio turnover rate % 3 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Does not include payment of maximum sales charge of 5.75%.If the sales charges were included, total return would be lower.These returns include Rule 12b-1 fees of up to 0.25% and do not reflect the deduction of taxes that a shareholder would pay on the redemption of Fund shares. 3 Not annualized. 4 Annualized. 5 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 3.33%; the ratio of expenses to average net assets after fees waived would have been 2.50%. 6 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been (2.29)%; the ratio of net investment income to average net assets after fees waived would have been (1.46)%. See accompanying Notes to Financial Statements. 19 361°Absolute Alpha Fund FINANCIAL HIGHLIGHTS Class I Per share operating performance. For a capital share outstanding throughout the period. For the Period December 31, 2010* to October 31, 2011 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss ) 1 Net realized and unrealized gain on investments ) Total from investment operations ) Redemption fee proceeds - 2 Net asset value, end of period $ Total return )% 3 Ratios and Supplemental Data: Net assets, end of period (in 000s) $ Ratio of expenses to average net assets: Before fees waived % 4, 5 After fees waived % 4, 5 Ratio of net investment loss to average net assets: Before fees waived )% 4, 6 After fees waived )% 4, 6 Portfolio turnover rate % 3 * Commencement of operations. 1 Based on average shares outstanding for the period. 2 Amount represents less than $0.01 per share. 3 Not annualized. 4 Annualized. 5 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of expenses to average net assets before fees waived would have been 3.08%; the ratio of expenses to average net assets after fees waived would have been 2.25%. 6 Includes dividends on securities sold short and interest expense. If these expenses were excluded, the ratio of net investment income to average net assets before fees waived would have been (2.04)%; the ratio of net investment income to average net assets after fees waived would have been (1.21)%. See accompanying Notes to Financial Statements. 20 361 Absolute Alpha Fund NOTES TO FINANCIAL STATEMENTS October 31, 2011 Note 1 – Organization 361 Absolute Alpha Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek capital appreciation with low volatility and low correlation relative to the broad domestic and foreign equity markets. The Fund commenced investment operations on December 31, 2010, with two classes of shares, Class A and Class I. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded.The daily settlement prices for financial futures are provided by an independent source.Options are valued at the last quoted sales price, if no sale was reported on that date, the last quoted bid price is used.Open-end mutual fund investments (including money market funds) are valued at net asset value.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns or reduce volatility. In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. Transactions in option contracts written for the period December 31, 2010 (commencement of operations) through October 31, 2011 were as follows: 21 361 Absolute Alpha Fund NOTES TO FINANCIAL STATEMENTS - Continued October 31, 2011 Number of Contracts Premiums Amount Outstanding at December 31, 2010 (commencement of operations) - $
